AVENANT A LA CONVENTION ET SES ANNEXES
REGISSANT LE PERMIS JENEIN SUD

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé « L'AUTORITE CONCEDANTE »), représenté par
Monsieur Afif CHELBI, Ministre de l'Industrie, de l'Energie et des Petites et Moyennes
Entreprises.

D'une part,

Et,

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES (ci-après dénommée
«ETAP»), dont le siège est à Tunis, au 27bis, avenue Khéreddine Pacha, 1002 Tunis-
Belvédère, représentée par son Président Directeur Général, Monsieur Taieb EL KAMEL.

Eb

OMV (Tunesien) Exploration GmbH (ci-après dénommée « OTEX »), société établie et
régie selon les lois de la République Autrichienne dont le siège administratif est à Otto-
Wagner -- Platz 5, A-1090 Vienne, Autriche, élisant domicile à Tunis, au 51, rue des
Entrepreneurs, Charguia-Aéroport, 1080 Tunis Cedex, Tunisie, représentée par son
Directeur Général Monsieur Anton LEHNER.

D'autre part,

Il est préalablement exposé ce qui suit :

1. Permis de Recherche Jenein Sud :

+ Une Convention et ses Annexes relatives au Permis de Recherche Jenein Sud ont été
signées le 10 novembre 2003 entre l'Etat Tunisien, ETAP et OMV Aktiengesellschaft
(OMV AG) et approuvées par Décret n°2004-1105 du 13 mai 2004 paru au Journal
Officiel de la République Tunisienne n°41 du 21 mai 2004.

+ Un Permis de Recherche dénommé «Jenein Sud» a été institué par Arrêté de
Monsieur le Ministre de l'Industrie et de l'Energie du 8 avril 2004 paru au Journal
Officiel de la République Tunisienne n°32 du 20 avril 2004.

+ Une cession totale des intérêts détenus par la Société OMV AG dans le Permis de
Recherche Jenein Sud au profit de la Société affiliée OTEX a été autorisée par la
Direction Générale de l'Energie par lettre en date du 24 avril 2004.
2. Permis de Recherche Maatoug :

+ Une Convention et ses Annexes relatives au Permis de Recherche Maatoug ont été
signées le 12 novembre 1999, entre l'Etat Tunisien, ETAP et Preussag Energie GmbH
et approuvées par la Loi n°2000-41 du 17 avril 2000 parue au Journal Officiel de la
République Tunisienne n°32 du 21 avril 2000.

+ Un Permis de Recherche dénommé «Maatoug» a été institué par Arrêté de Monsieur
le Ministre de l'Industrie et de l'Energie du 23 mai 2000 paru au Journal Officiel de la
République Tunisienne n°45 du 06 juin 2000.

+ Une cession des intérêts, droits et obligations détenus par Preussag Energie GmbH
dans le Permis de Recherche Maatoug au profit de Preussag Energie International
GmbH a été autorisée par lettre de la Direction Générale de l'Energie en date du 7
mai 2003.

+ Une cession totale des intérêts détenus par la Société Preussag Energie International
GmbH dans le Permis de Recherche Maatoug au profit de la société affiliée OTEX a
été autorisée par lettre de la Direction Générale de l'Energie le 24 avril 2004.

+ OTEX, par une demande datée du 22 juin 2004, a sollicité l'accord de l'Autorité
Concédante pour le transfert du puits d'obligation du Permis de Recherche Maatoug
sur le Permis de Recherche Jenein Sud, laquelle demande a recueilli l'avis favorable
du Comité Consultatif des Hydrocarbures lors de sa réunion du 20 septembre 2004, tel
que cet avis a été notifié par la Direction Générale de l'Energie par courrier en date du
6 novembre 2004, relatif au transfert du puits d'obligation du Permis de Recherche
Maatoug au Permis de Recherche Jenein Sud sous les conditions suivantes :

«Le Puits Transféré serait un puits d'exploration de 3500 m de profondeur ou la
formation de l'Ordovicien (coût estimé 4.000.000 US$) en sus des obligations de
forage de OMV (Tunesien) Exploration GmbH afférentes au Permis de Recherche
Jenein Sud.

Seul le coût du Puits Transféré serait amortissable sur une éventuelle découverte issue
du Permis de Recherche Jenein Sud, les dépenses engagées par PEI sur le Permis de
Recherche Maatoug étant exclues ».

Les Parties conviennent de conclure le présent Avenant à la Convention régissant le Permis
de Recherche Jenein Sud, définissant les modalités et les conditions du transfert du puits
d'obligation relatif au Permis de Recherche Maatoug sur le Permis de Recherche Jenein
Sud.

Ceci étant, il a été arrêté et convenu ce qui suit :

Article 1° :
Le préambule ci-dessus fait partie intégrante du présent Avenant et doit être interprété et
appliqué dans ce sens.

Article 2 :

2.1. OTEX accepte les conditions de transfert du puits d'obligation du Permis de Recherche
Maatoug (Puits Transféré) sous réserve des conditions du présent Avenant. ETAP et
OTEX confirment l'abandon du Permis de Recherche Maatoug en vertu de l'Article 6
du Cahier des Charges annexé à la Convention régissant le dit Permis.

sé (5: à
2.2. En cas de non réalisation du Puits Transféré, OTEX s'engage à payer à l'Autorité
Concédante la somme de 3.500.000 US $ (Trois millions cinq cent mille dollars des
Etats-Unis d'Amérique)

2.3. Les dépenses effectuées dans le passé par Preussag Energie International GmbH
dans le Permis de Recherche Maatoug ne seront pas transférées sur le Permis de
Recherche Jenein Sud.

Article 3 :

3.1. ETAP et OTEX, Co-Titulaires du Permis de Recherche Jenein Sud, autorisent la
réalisation du Puits Transféré sur le Permis de Recherche Jenein Sud.

3.2. Le forage du Puits Transféré sera effectué pendant la période en cours de validité du
Permis de Recherche Jenein Sud.

3.3. Le Puits Transféré doit être foré avant le 7 avril 2007 à moins qu'OTEX ne soit
empêchée de réaliser ledit Puits par un cas de force majeure, telle que définie dans
l'Article 56 du Cahier des Charges annexé à la Convention régissant le Permis de
Recherche Jenein Sud. Dans ce cas, une nouvelle date limite sera fixée par l'Autorité
Concédante et notifiée à OTEX.

3.4. Si le Puits Transféré n'est pas réalisé comme indiqué ci-dessus, OTEX devra payer la
pénalité relative au dit puits, prévue à l'Article 2 ci-dessus.

3.5. Le Puits Transféré doit être foré sur une structure distincte des structures à forer dans
le cadre des obligations de forage de la période de validité initiale du Permis de
Recherche Jenein Sud.

Article 4 :

Dans le cas d'une découverte commercialement exploitable issue du Puits Transféré, les
travaux d'appréciation, de développement et d'exploitation d’une telle découverte seront
régis par les dispositions du Code des Hydrocarbures promulgué par la Loi n°99-93 du 17
août 1999 telle que complétée et modifiée par la Loi n°2002-23 du 14 février 2002 et la Loi
n°2004-61 du 27 juillet 2004 (Code des Hydrocarbures), par la Convention et ses Annexes
régissant le Permis de Recherche Jenein Sud, par le présent Avenant ainsi que par le
Contrat d'Association et ses Annexes.

Article 5 :

5.1. Tous les coûts relatifs au Puits Transféré, à savoir les forages, carottages, tests de
puits, essais et évaluation des données ainsi que toutes les dépenses et tous les
coûts imputables aux opérations de forage dudit Puits Transféré :

(i) seront amortis sur toute éventuelle découverte issue du Permis de Recherche
Jenein Sud et ils rentreront dans le calcul du Rapport R de OTEX pour toute
concession issue du Permis de Recherche Jenein Sud et ce conformément aux
dispositions du Code des Hydrocarbures.

| pu
(ii) sont exclus du calcul de la quote part d'ETAP des dépenses d'exploration
imputables à toute concession issue du Permis de Recherche Jenein Sud et ce,
en l'absence de découverte commercialement exploitable issue du Puits
Transféré.

(ii) rentrent dans le calcul de la quote part d'ETAP des dépenses d'exploration
imputables à une concession issue du Permis de Recherche Jenein Sud
octroyée à la suite d'une découverte issue du Puits Transféré et dans laquelle
ETAP a exercé son option de participation.

5.2. Tous les coûts d'exploration relatifs aux travaux autres que ceux relatifs au forage du
Puits Transféré :

() peuvent être amortis sur une découverte exploitable issue du Puits Transféré

(ii) peuvent rentrer dans le calcul du Rapport R d'une concession octroyée à la suite
d'une découverte issue du Puits Transféré

(ii) ne rentrent pas dans le calcul de la quote part d'ETAP des dépenses
d'exploration imputables à une concession octroyée à la suite d'une découverte
issue du Puits Transféré et dans laquelle ETAP a exercé son option de
participation.

Article 6 :

Les clauses et conditions de la Convention et ses Annexes régissant le Permis de
Recherche Jenein Sud non modifiées par le présent Avenant demeurent inchangées et
seront applicables aux travaux relatifs au Puits Transféré dans la mesure où lesdits termes
et conditions n'ont pas étés modifiés par le présent Avenant.

Article 7 : è

Dès que cet Avenant entrera en vigueur, les clauses et conditions de la Convention régissant
le Permis de Recherche Maatoug cessent d'être en vigueur.

Article 8 :

Le présent Avenant est dispensé des droits de timbre et sera enregistré sous le régime du
droit fixe conformément à l'Article 100.a. du Code des Hydrocarbures et à l'Article 14 de la
Convention régissant le Permis de Recherche Jenein Sud.

D.
Mn L
Article 9 :

Le présent Avenant entre en vigueur à la date de sa signature sous réserve de son
approbation par décret.

S
Fait à Tunis, le $ MA ww

En cinq (5) exemplaires.

Pour l'Etat Tunisien

Afif CHELBI

Ministre de l’industrie, de l'Energie et des Petites
et Moyennes Entreprises

dE

Pour l'Entreprise Tunisienne OMV (Tunesien) Exploration GmbH
d'Activités Pétrolières

S
€ ÈS
Taieb EL KAMEL Anton LEHNER
Président Directeur Général Directeur Général

etre des Finances
£

Enregistré
